Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-175124) and Form S-8 (Nos. 333-144737 and 333-177005) of Blueknight Energy Partners, L.P. of our report dated March 13, 2012 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Tulsa, Oklahoma March 13, 2012
